Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
In the parent case of 15/799248, Applicant elected without traverse Species 1, Figure 1-9 in the reply filed on 8/12/2019.  This instant application is a Divisional which is drawn to the non-elected Species 2, Figure 10.  Claim 2 of the instant application is drawn to subject matter of Species 1, which was covered in the related case of 15/799248.  The embodiment of Species 2 does not encompass an attachment adaptor that comprises a horizontal plate (claim 2).  Accordingly, Claim 2 is withdrawn from consideration as being drawn to a non-elected embodiment.  Claims 1 and 3-19 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claims 3 and 5 recite the limitation "a support frame of the work machine".  This limitation is already recited in Claim 1 from which Claims 3 and 5 depend.  It is therefore unclear whether this recitation is a different element or the same element recited in Claim 1.  Appropriate correction is required.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. No. 2015/0060508 to Klein (Klein).

    PNG
    media_image1.png
    492
    628
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    470
    493
    media_image2.png
    Greyscale

Regarding Claim 1:  Klein discloses an attachment assembly for use with a work machine, the attachment assembly comprising: an attachment adapter (See Annotated Fig. A) coupled to the work machine and fixed relative thereto; and an attachment frame (See Annotated Fig. A) comprising a member (See Annotated Fig. A), the member defining an attachment point (See Annotated Fig. A) configured to engage, into an engaged mode, with the attachment adapter when a front suspension system of the work machine is raised to a raised position, and configured to disengage, into a disengaged mode, from the attachment adapter when the front suspension system is lowered to a lowered position, the attachment adapter configured to travel with the work machine when 
Regarding Claim 3:  Klein discloses an attachment assembly of claim 1, wherein the attachment adapter is coupled to a support frame (See Annotated Fig. A) of the work machine.
Regarding Claim 4:  Klein discloses an attachment assembly of claim 1, wherein the member (See Annotated Fig. A or B) is a horizontal member oriented laterally (note that the member and downwardly projecting lip both have a dimension that extends in the lateral direction) with respect to a fore-and-aft axis defined by the work machine.
Regarding Claim 5
Regarding Claim 6:  Klein discloses an attachment assembly of claim 1, wherein the member (See Annotated Fig. A) is a horizontal member oriented laterally (note that the member and downwardly projecting lip both have a dimension that extends in the lateral direction) with respect to a fore-and-aft axis defined by the work machine, the attachment frame comprises a vertical member (See Annotated Fig. A) coupled to the horizontal member and oriented laterally with respect to the fore-and-aft axis, and the vertical member is configured to be positioned in front of a support frame of the work machine. 
Allowable Subject Matter
Claims 7-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 6035941.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632